           Case 1:19-cv-01114-GLR Document 1 Filed 04/15/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Northern Division)


PORTS AMERICA                                       *
CHESAPEAKE, LLC
                                                    *
and
                                                    *       Case No.
STEAMSHIP TRADE ASSOCIATION OF
BALTIMORE, INC.                                     *

       Plaintiffs,                                  *

v.                                                  *

INTERNATIONAL LONGSHOREMEN’S *
ASSOCIATION, LOCAL 953
                                                    *
       Defendant.

*      *       *      *        *     *       *      *       *      *       *      *

                             COMPLAINT AND MOTION TO
                          VACATE LABOR ARBITRATION AWARD

       Plaintiffs, the Steamship Trade Association of Baltimore, Inc. and its employer-member

Ports America Chesapeake, LLC, by its undersigned counsel, respectfully files this Complaint and

Motion Vacate Labor Arbitration Award seeking to vacate the award of Andrew M. Strongin in

favor of International Longshoremen’s Association, Local 953.

       Because the award failed to draw its essence from the parties’ collective bargaining

agreement, ignored essential provisions for determining the appropriate definition of applicable

guarantees, and the Arbitrator went beyond his authority to re-write the agreement of the parties,

the award should be vacated.

       The Plaintiffs allege and complain as follows:
            Case 1:19-cv-01114-GLR Document 1 Filed 04/15/19 Page 2 of 4



       1.         This action arises under Section 301 of the Labor Management Relations Act, 29

U.S.C. § 185. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       2.         Venue lies in this district under 28 U.S.C. §§ 1391(b)(1) and (2), and 29 U.S.C. §§

185(a) and (c).

       3.         Ports America Chesapeake, LLC operates a stevedoring company and manages

diversified terminal facilities primarily at the Dundalk Marine Terminal (“DMT”) and Seagirt

Marine Terminal (“SMT”) at the Port of Baltimore.              PAC utilizes labor represented by

International Longshoremen’s Association, AFL, CIO, Local 953 (“Local 953”).

       4.         The Steamship Trade Association of Baltimore, Inc. is a Maryland non-profit

corporation that holds the bargaining rights for approximately twenty-five, port-wide employers

and contractors, including stevedoring firms, terminal operators, service companies, steamship

agents, and steamship lines operating in the Port of Baltimore. The STA engages in multi-employer

bargaining with Local 953 on behalf of its members, including PAC.

       5.         The Defendant is a labor union and was the grievant before the Arbitrator in the

underlying arbitration. Local 953’s officials represent numerous PAC-assigned employees at the

Port of Baltimore.

       6.         PAC, the STA and Local 053 are parties to a collective bargaining agreement,

which provides among its terms for arbitration in the event of an unresolved grievance by Local

953.

       7.         On September 30, 2019, the parties entered into an agreement, the Seagirt

Addendum Agreement (the “Seagirt Addendum) that supplemented the more comprehensive

Local 953 Checkers and Clerks Agreement.




                                                   2
             Case 1:19-cv-01114-GLR Document 1 Filed 04/15/19 Page 3 of 4



        8.      Almost immediately there was a dispute between PAC and Local 953 over payment

of incentive pay to Local 953 precheck clerks working on paid holidays at SMT.

        9.      This dispute was not resolved by the grievance process and was moved to

arbitration.

        10.     Following the arbitration proceedings, Mr. Strongin issued a final Opinion and

Award dated March 15, 2019.

        11.     Mr. Strongin determined that an incentive pay provision in the Seagirt Addendum

as an “applicable guarantee” and he not only made incentive pay applicable to holidays, but he

rewrote the incentive pay to reflect incentive pay at a higher overtime rate.

        12.     The Arbitrator used a provision in the Seagirt Agreement intended to limit manning

and hours on holidays, weekends, nights and inclement weather events to expand PAC wage

obligation on holidays.

        13.     The Arbitrator failed to do his job. His decision failed to draw its essence from the

contract. Furthermore, the Award evidences a manifest disregard of the law. He violated the

express provision in the Local 953 Agreement governing his power and authority inasmuch as he

does not possess the power or authority to amend or modify any of the terms of the applicable

Local 953 Agreement, and he does not possess the authority to change the meaning of “guarantee”,

which always references hours, and never included incentive pay. The STA’s and PAC’s positions

are set forth more fully in an accompanying memorandum of law.

        WHEREFORE, this Court should grant Plaintiff’s motion and vacate the labor Arbitration

Award and award such further relief as is just and proper.




                                                  3
Case 1:19-cv-01114-GLR Document 1 Filed 04/15/19 Page 4 of 4



                                 Respectfully submitted,

                                 -s- Michael J. Collins
                                 The Law Offices of Michael J. Collins PC
                                 7104 Biter Lane
                                 Highland, Maryland 20777
                                 (410) 967-7614 (voice)
                                 (410) 773-9900 (facsimile)
                                 Fed. Bar # 05971
                                 michael@mjcollinslaw.com

                                 Counsel to Plaintiffs, Ports America
                                 Chesapeake, LLC and the Steamship Trade
                                 Association of Baltimore, Inc.




                             4
